 

Exhibit 10.7

 

RELEASE OF CLAIMS AND RESTRICTIVE COVENANTS AGREEMENT

 

THIS RELEASE OF CLAIMS AND RESTRICTIVE COVENANTS AGREEMENT (the “Release
Agreement”) is made and entered into by Rahul Singhvi (“Employee”) and Novavax,
Inc. (“Employer” or the “Company”) as of April 19, 2011.

 

WHEREAS, Employer and Employee entered into that certain Amended and Restated
Employment Agreement, dated as of July 20, 2009, as amended (the “Employment
Agreement”); and

 

WHEREAS, Employer and Employee will terminate their employment relationship
effective as of April 19, 2010 and pursuant to a letter (the “Termination
Letter”) to Employee from Stanley C. Erck, President and Chief Executive Officer
of the Company, dated April 19, 2010 (the “Termination Date”).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, Employee agrees as follows:

 

1.          Consideration. Employee is entering into this Release Agreement in
consideration of Employer’s offer of separation pay (in the gross amount of
$681,831), as well as other good and valuable consideration including the
transfer of ownership of Employee’s Apple laptop computer and mobile phone.
Employee hereby accepts the severance offer, and agrees to be bound by this
Release Agreement.

 

2.          General Release of Claims. For himself and his heirs, executors,
administrators, assigns, agents and beneficiaries, if any, Employee does hereby
agree to execute and be bound by the following general release of Claims
(“Release”):

 

I, Rahul Singhvi, waive, release, and forever discharge Employer (as defined
below) of and from any and all Claims (as defined below) arising from the
beginning of time up to and including the date of this Release. I agree not to
file a lawsuit or arbitration to assert any such Claim. Further, I agree that
should any other person, organization or entity file a lawsuit or arbitration to
assert any such Claim, I will not seek or accept any personal relief in such
action.

 

/s/ RS [Initial]

 

Notwithstanding any other provision of this Release, the following are not
barred by the Release: (i) Claims relating to the validity of this Release
Agreement; (ii) Claims by either party to enforce this Release Agreement; and
(iii) Claims which legally may not be waived. In addition, this Release will not
operate to limit or bar Employee’s right to file an administrative charge of
discrimination with the Equal Employment Opportunity Commission (EEOC) and to
participate in an investigation by the EEOC, although the Release does bar
Employee’s right to recover any personal relief if Employee or anyone on his
behalf seeks to file a subsequent lawsuit or arbitration on the same basis as
the charge of discrimination.

 

For the purpose of this Release, “Claims” include without limitation all
actions, rights or demands of any kind that Employee now has, or may have or
claim to have in the future. More specifically, Claims include rights, causes of
action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected. The nature of Claims covered by this Release includes,
without limitation, all actions or demands in any way based on my employment
with Employer, the terms and conditions of such employment or my separation from
employment. More specifically, all of the following are among the types of
Claims which are waived and barred by this Release as and to the extent
allowable under applicable law:

 

 

 

 

·Contract claims, whether express or implied;

·Tort claims, such as for defamation or emotional distress;

·Claims under federal, state and municipal laws, regulations, ordinances or
court decisions of any kind including, but not limited to, any action under the
Maryland Wage Payment and Collection law as codified at Ann. Code. Md. Labor and
Employment, 3-501, et seq.;

·Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

·Claims under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Family
and Medical Leave Act, and similar state and local statutes, laws and
ordinances;

·Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act, the False Claims Act, and similar state and local
statutes, laws and ordinances;

·Claims for wrongful discharge; and

·Claims for attorneys’ fees, including litigation expenses and/or costs.

 

The foregoing description of Claims is intended to be illustrative rather than
exhaustive.

 

For the purpose of this Release, “Employer” includes without limitation Novavax,
Inc. and its respective past, present and future parents, owners, affiliates,
subsidiaries, divisions, predecessors, successors, assigns, employee benefit
plans and trusts, if any. It also includes all past, present and future
managers, members, principals, directors, officers, partners, agents, employees
(except Rahul Singhvi), attorneys, representatives, consultants, associates,
fiduciaries, plan sponsors, administrators and trustees of each of the
foregoing.

 

3.          Restrictive Covenants. Employee acknowledges and reaffirms his
obligations under Sections 9, 10, 11and 12 of the Employment Agreement regarding
the business of Employer, the assignment of intellectual property,
confidentiality, non-competition and non-solicitation.

 

4.          Additional Covenants. In addition to the covenants and obligations
contained in the Employment Agreement, Employee further agrees as follows:

 

(a)          Not to engage in any activities or make any statements that may
disparage or reflect negatively on Employer or any of its respective directors,
officers, managers or employees;

 

(b)          Not to disclose the terms and conditions of this Release Agreement
or any matters concerning or relating hereto or to Employee’s separation from
Employer, except (1) the fact of Employee’s termination and (2) the terms and
conditions of this Release Agreement to Employee’s legal counsel and financial
advisor, if any, subject to their agreement not to disclose any of same to
others.

 

(c)          Employee acknowledges and reaffirms the Non-Disclosure, Proprietary
Information and Invention Assignment Agreement executed between Employer and
Employee. In addition to existing contractual and common law obligations to do
so, Employee agrees to keep and not to disclose any and all confidential
information (whether written, graphic, oral, committed to memory or otherwise in
his possession), including, without limitation, such information regarding the
operations, licensing and collaborative transactions, product status, strategies
and potential plans and personnel information of Employer, and agrees to
maintain the foregoing in strict confidence so long as such information has not
been published in a manner generally available to the public.

 

 

 

 

5.          Consideration Period. Employee acknowledges that he has carefully
read and understands the provisions of this Release Agreement. Employee has been
provided with a consideration period consisting of twenty-one (21) calendar days
to consider the terms of this Release Agreement from the date this Release
Agreement was first presented to him on April 19, 2011. Employee agrees to
notify Employer of his acceptance of this Release Agreement by delivering a
signed and notarized copy to Employer, addressed to the attention of John
Herrmann, Novavax, Inc., 9920 Belward Campus Drive, Rockville, Maryland 20850 on
or before May 10, 2010.

 

Employee understands that he may take the entire consideration period to
consider this Release Agreement. Employee acknowledges that if he signs and
returns this Release Agreement before the end of the consideration period, he
will have knowingly and voluntarily waived his right to consider the Release
Agreement for the full consideration period and that he will have executed this
Release Agreement voluntarily and with full knowledge of its significance,
meaning and binding effect. Employee may return this Release Agreement in less
than the full consideration period only if his decision to shorten it was
knowing and voluntary and was not induced in any way by Employer.

 

6.          Revocation Period. Employee has seven calendar days from the date he
signs this Release Agreement to revoke it if he chooses to do so. If Employee
elects to revoke, he must give written notice of such revocation to Employer by
delivering notice of such revocation to John Herrmann, Novavax, Inc., 9920
Belward Campus Drive, Rockville, Maryland 20850 in such a manner that it is
actually received within the seven (7) calendar day period. Employee understands
that if he revokes this Release Agreement, he will not be entitled to the
benefits offered as consideration for this Release Agreement.

 

7.          Advice to Consult Legal Representative. Employer recommends that
Employee consult with an attorney of his own choosing, at his own expense, with
regard to entering into this Release Agreement.

 

8.          Severability. If any provision of this Release Agreement is or shall
be declared invalid or unenforceable by a court of competent jurisdiction, then
such provision will be modified only to the extent necessary to cure such
invalidity, with a view to enforcing the parties’ intention as set forth in this
Release Agreement to the fullest extent permissible. All remaining provisions of
this Release Agreement shall not be affected thereby, and shall remain in full
force and effect.

 

9.          Choice of Law. This Release Agreement shall be governed by the laws
of the State of Maryland, without giving effect to the choice of law principles
of any state, except to the extent superseded by federal law (e.g., ERISA).

 

10.         Employee Certification; Validity of Agreement. Employee certifies
that he has carefully read this Release Agreement and has executed it
voluntarily and with full knowledge and understanding of its significance,
meaning and binding effect. Employee further declares that he is competent to
understand the content and effect of this Release Agreement, and that his
decision to enter into this Release Agreement has not been influenced in any way
by fraud, duress, coercion, mistake or misleading information. Employee has not
relied on any information except what is set forth in this Release Agreement.

 

 

 

 

11.         Effective Date. Employee understands that this Release Agreement
shall not become effective or enforceable until the expiration of the revocation
period set forth above, provided that he does not timely elect to revoke it.

 

12.         Breach of Agreement. If Employee breaches any of the obligations set
forth in this Release Agreement, in addition to all of the remedies available to
Employer, Employee will reimburse Employer all amounts paid to Employee as
severance, viz., the gross amount of $681,831 (said amount not to include any
earned salary paid hereafter to Employee through the last date of employment and
all accrued and unused vacation time). Employee further agrees that upon any
breach of this Release Agreement by Employee, Employee will reimburse Employer
for all expenses incurred in connection with any legal action necessary to
enforce this Release Agreement as well as any expenses incurred as a result of
Employee’s breach of this Release Agreement, including attorney’s fees and
costs. (As required under the regulations issued by the EEOC, the foregoing
sentence does not apply with respect to a claim asserted pursuant to the Older
Workers Benefit Protection Act).

 

IN WITNESS WHEREOF, and with the intention of being legally bound hereby,
Employee has executed this Release Agreement on the 26th day of April, 2011.

 

  /s/ Rahul Singhvi     Rahul Singhvi  

 

 

 